UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2013 Date of Reporting Period: 12/31/2012 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2012 SHARES OR PRINCIPAL AMOUNT Value - - COMMON STOCKS 95.82% Consumer Discretionary - Durables & Apparel 5.09% 130,000 Coach, Inc. $ 165,000 Jarden Corporation * 8,530,500 50,000 Polaris Industries Inc. 4,207,500 130,000 Tupperware Brands Corporation 8,333,000 28,287,300 Consumer Discretionary - Retailing 13.11% 270,000 Aaron's, Inc. 7,635,600 245,000 CarMax, Inc. * 9,197,300 380,000 LKQ Corporation * 8,018,000 125,000 Nordstrom, Inc. 6,687,500 80,000 O'Reilly Automotive, Inc. * 7,153,600 115,000 PetSmart, Inc. 7,859,100 265,000 Select Comfort Corporation * 6,935,050 180,000 TJX Companies, Inc. (The) 7,641,000 40,000 Tractor Supply Company 3,534,400 47,500 Ulta Salon, Cosmetics & Fragrance, Inc. * 4,667,350 80,000 Williams-Sonoma, Inc. 3,501,600 72,830,500 Consumer Discretionary - Services 2.71% 250,000 InterContinental Hotels Group PLC 6,955,000 15,000 Panera Bread Company * 2,382,450 100,000 Starwood Hotels & Resorts Worldwide, Inc. 5,736,000 15,073,450 Consumer Staples - Food & Staples Retailing 1.25% 90,000 PriceSmart, Inc. 6,934,500 Consumer Staples - Food, Beverage & Tobacco 3.28% 100,000 Beam Inc. 6,109,000 120,000 McCormick & Company, Inc. 7,623,600 85,000 Monster Beverage Corporation * 4,494,800 18,227,400 Energy 6.37% 105,000 Cameron International Corporation * 5,928,300 38,000 CARBO Ceramics Inc. 2,976,920 45,000 Concho Resources Inc. * 3,625,200 70,000 Continental Resources, Inc. * 5,144,300 60,000 Helmerich & Payne, Inc. 3,360,600 114,955 Kinder Morgan Management, LLC * 8,674,538 130,000 Whiting Petroleum Corporation * 5,638,100 35,347,958 Financials - Banks 1.30% 113,156 Commerce Bancshares, Inc. 3,967,249 60,000 Cullen/Frost Bankers, Inc. 3,256,200 7,223,449 Financials - Diversified 3.41% 50,000 Affiliated Managers Group, Inc. * 6,507,500 170,000 Raymond James Financial, Inc. 6,550,100 90,000 T. Rowe Price Group, Inc. 5,861,700 18,919,300 Financials - Insurance 3.45% 80,000 Aon plc 4,448,000 215,000 Marsh & McLennan Companies, Inc. 7,411,050 217,000 Willis Group Holdings PLC 7,276,010 19,135,060 Page 1 - Financials - Real Estate 2.18% 60,000 Digital Realty Trust, Inc. 4,073,400 40,000 HCP, Inc. 1,807,200 40,000 Health Care REIT, Inc. 2,451,600 80,000 Healthcare Realty Trust Incorporated 1,920,800 60,000 National Retail Properties, Inc. 1,872,000 12,125,000 Health Care - Equipment & Services 9.91% 135,000 AmerisourceBergen Corporation 5,829,300 140,000 Cardinal Health, Inc. 5,765,200 90,000 Cooper Companies, Inc. (The) 8,323,200 50,000 DaVita HealthCare Partners Inc. * 5,526,500 205,000 DENTSPLY International Inc. 8,120,050 155,000 ResMed Inc. 6,443,350 120,000 Stryker Corporation 6,578,400 120,000 Varian Medical Systems, Inc. * 8,428,800 55,014,800 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 5.89% 75,000 Allergan, Inc. 6,879,750 105,000 Gilead Sciences, Inc. * 7,712,250 32,500 Mettler-Toledo International Inc. * 6,282,250 50,000 Perrigo Company 5,201,500 103,920 Thermo Fisher Scientific Inc. 6,628,018 32,703,768 Industrials - Capital Goods 11.64% 197,500 AMETEK, Inc. 7,420,075 180,000 BE Aerospace, Inc. * 8,892,000 206,000 Fastenal Company 9,618,140 170,000 IDEX Corporation 7,910,100 175,000 Pentair Ltd. 8,601,250 95,000 Snap-on Incorporated 7,504,050 50,000 TransDigm Group Incorporated * 6,818,000 90,000 Westinghouse Air Brake Technologies Corporation 7,878,600 64,642,215 Industrials - Commercial & Professional Services 2.73% 150,000 ADT Corporation (The) 6,973,500 85,000 IHS Inc. - Class A * 8,160,000 15,133,500 Industrials - Transportation 1.02% 143,000 Expeditors International of Washington, Inc. 5,655,650 Information Technology - Hardware & Equipment 1.08% 235,000 NCR Corporation * 5,987,800 Information Technology - Semiconductors & Semiconductor Equipment 3.61% 200,000 Altera Corporation 6,888,000 180,000 Avago Technologies Limited 5,698,800 228,750 Microchip Technology Incorporated 7,454,963 20,041,763 Information Technology - Software & Services 13.78% 110,000 ANSYS, Inc. * 7,407,400 135,000 Check Point Software Technologies Ltd. * 6,431,400 174,499 Fidelity National Information Services, Inc. 6,074,310 80,937 Fiserv, Inc. * 6,396,451 195,000 FleetCor Technologies, Inc. * 10,461,750 95,000 Informatica Corporation * 2,880,400 80,000 MercadoLibre, Inc. 6,285,600 120,000 Red Hat, Inc. * 6,355,200 100,000 Teradata Corporation * 6,189,000 205,000 TIBCO Software Inc. * 4,512,050 300,000 Vantiv, Inc. - Class A * 6,126,000 250,000 VeriFone Systems, Inc. * 7,420,000 Page 2 76,539,561 Materials 4.01% 75,000 Airgas, Inc. 6,846,750 135,000 AptarGroup, Inc. 6,442,200 125,000 Ecolab Inc. 8,987,500 22,276,450 TOTAL COMMON STOCKS (cost $351,812,573) 532,099,424 SHORT -TERM INVESTMENTS 4.21% Commercial Paper - 3.51% $ 1,950,000 Marriott International, Inc. 01/02/13, 0.33% 1,950,000 1,825,000 Integrys Energy Group, Inc. 01/03/13, 0.38% 1,824,981 1,500,000 General Mills, Inc. 01/04/13, 0.30% 1,499,975 950,000 Vectren Utility Holdings, Inc. 01/04/13, 0.27% 949,986 500,000 Bemis Company, Inc. 01/08/13, 0.39% 499,968 525,000 Valspar Corporation (The) 01/08/13, 0.35% 524,969 1,500,000 Kellogg Company 01/09/13, 0.21% 1,499,939 1,525,000 Integrys Energy Group, Inc. 01/10/13, 0.40% 1,524,864 1,500,000 Integrys Energy Group, Inc. 01/11/13, 0.39% 1,499,854 1,000,000 Nissan Motor Acceptance Corporation 01/14/13, 0.38% 999,873 1,000,000 UnitedHealth Group Incorporated 01/15/13, 0.23% 999,917 925,000 Bacardi-Martini B.V. 01/16/13, 0.41% 924,852 1,650,000 Integrys Energy Group, Inc. 01/17/13, 0.39% 1,649,732 750,000 H.J. Heinz Finance Company 01/18/13, 0.25% 749,917 850,000 Marriott International, Inc. 01/22/13, 0.35% 849,835 1,550,000 Hitachi Capital America Corp. 01/25/13, 0.45% 1,549,554 19,498,216 Variable Rate Security - 0.70% 3,899,306 Fidelity Institutional Money Market Fund - Class I 3,899,306 TOTAL SHORT-TERM INVESTMENTS (cost $23,397,522) 23,397,522 TOTAL SECURITY HOLDINGS (cost $375,210,095) - 100.03% 555,496,946 LIABILITIES, NET OF OTHER ASSETS - (0.03)% (176,287 ) - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $555,320,659 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2012, investment cost for federal tax purposes was $375,460,929 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (10,273,202 ) Net unrealized appreciation $180,036,017 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. Page 3 The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 19,498,216 Variable Rate Security 3,899,306 Level 3 - None - Total $555,496,946 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/01/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 02/01/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/01/2013
